Ben Konigsberg was awarded damages for personal injuries in an action brought against the Lamports Co. in the Cuyahoga Common Pleas. During the deliberations of the jury, they called the trial judge by telephone, who sent his bailiff up to find out what they wanted, which was how to answer certain interrogatories. The bailiff went back to the judge who answered same through his bailiff. The Court of Appeals reversed the judgment on this ground.
Konigsberg contends in the Supreme Court, that the foregoing facts are not sufficient error to reverse the finding of the jury in the trial court.